                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 Raymond Miller,                                  Case No. 1:20cv2135

                               Petitioner,
                -vs-                              JUDGE PAMELA A. BARKER

                                                  Magistrate Judge Carmen Henderson
 Warden Michael Phillips,

                               Respondent
                                                  MEMORANDUM OPINION AND
                                                  ORDER

       This matter is before the Court upon the Report & Recommendation (“R&R”) of Magistrate

Judge Carmen Henderson (Doc. No. 18), which recommends denying Petitioner Raymond Miller’s

Motion to Supplement his Petition with a Fourth Ground for Relief. Petitioner has filed Objections

to the R&R. (Doc. No. 19.) For the following reasons, Petitioner’s Objections are OVERRULED,

the Magistrate Judge’s Report & Recommendation is ADOPTED as set forth herein, and Ground

Four of the Petition is DISMISSED.

I.     Relevant Background

       A.      State Court Proceedings

       On March 2, 2017, the Geauga County grand jury issued a 17-count indictment charging

Petitioner Raymond Miller with (1) engaging in a pattern of corrupt activity, in violation of Ohio

Rev. Code § 2923.32(A)(1); (2) seven counts of burglary, in violation of Ohio Rev. Code §

2911.12(A)(2); (3) four counts of theft, in violation of Ohio Rev. Code § 2913.02(A)(1); (4) breaking

and entering, in violation of Ohio Rev. Code § 2911.13(A); (5) attempted burglary, in violation of

Ohio Rev. Code §§ 2923.02(A), 2911.12(A)(2); (6) two counts of grand theft, in violation of Ohio
Rev. Code § 2913.02(A)(1)(B)(4) and (7) grand theft, in violation of Ohio Rev. Code §

2913.02(A)(1). (Doc. No. 14-1 Exh. 1.).

       On July 12, 2017, Miller entered into a plea agreement with the State, in which he pled guilty

to five offenses including an amended charge of engaging in a pattern of corrupt activity, attempted

burglary, an amended charge of aggravated theft, and two counts of burglary. (Doc. No. 14-1, Exh.

3.) The State agreed to dismiss the twelve remaining counts. (Id.) The state trial court held a hearing

during which it accepted Miller’s plea, deferred sentencing, and ordered a presentence investigation

and report. (Doc. No. 14-1, Exh. 4.)

       A sentencing hearing was thereafter held on September 15, 2017. (Doc. No. 14-1, Exh. 7;

Doc. No. 14-3.) At that time, defense counsel requested a total sentence of eight to ten years in prison,

while the prosecution recommended twenty years. (Doc. No. 14-3 at Tr. 9, 14.) The trial court

imposed an aggregate prison term of twenty years. (Id. at Tr. 20.) The trial court entered its judgment

of conviction and sentence on September 25, 2017. (Doc. No. 14-1, Exh. 7.)

       Meanwhile, on September 19, 2017, Miller filed a pro se motion to withdraw his guilty plea,

alleging ineffective assistance of counsel. (Doc. No. 14-1, Exh. 8.) The trial court denied the motion

on October 3, 2017. (Doc. No. 14-1, Exh. 10.)

       Miller then filed a notice of appeal from both the September 25, 2017 judgment of conviction

and the October 3, 2017 entry denying his motion to withdraw guilty plea. (Doc. No. 14-1, Exh. 13.)

In his appellate brief, Miller asserted (among other things) that his counsel was ineffective because

he informed Miller that his wife (who was a co-defendant) would either testify against him at trial or

be charged with contempt of court if she refused to testify against him, which resulted in Miller

feeling "threatened" and "obligated" to plead guilty. See State v. Miller, 2018 WL 5445118 at * 3


                                                   2
(Ohio App. 11th Dist. Oct. 29, 2018). With respect to this claim, the state appellate court determined

that “[a]n allegation that appellant's guilty plea was not voluntary because defense counsel allegedly

‘threatened’ him to plead guilty during a private conversation must be raised in a petition for post-

conviction relief.” Id. The state appellate court rejected Miller’s remaining claims on direct appeal.

Id. at * 3- 5.

        On November 8, 2018, Miller filed a pro se post-conviction petition in the state trial court.

(Doc. No. 14-1, Exh. 35.) Therein, he asserted that he “was denied his Constitutional Rights to

Effective Assistance of Counsel when defense counsel coerced Mr. Miller into entering a guilty plea

with the continuous threats of Miller's wife/co-defendant testifying against Miller.” (Id.) The state

trial court denied the petition without a hearing on the basis that (1) it lacked jurisdiction because

Miller had subsequently filed a notice of appeal of the state appellate court’s decision to the Ohio

Supreme Court; 1 and (2) Miller’s arguments were barred by res judicata. See State v. Miller, 2019

WL 3287984 at * 2 (Ohio App. 11th Dist. July 22, 2019).

        On July 22, 2019, the state appellate court reversed in part and remanded “for the trial court

to consider whether appellant's postconviction petition sets forth substantive grounds for relief that

would warrant a hearing, consistent with R.C. 2953.21(D) and (F).” Id. at * 4.

        On remand, the state trial court again dismissed Miller's petition without a hearing on

September 3, 2019. (Doc. No. 14-1, Exh. 48.) Specifically, the trial court held that Miller's petition

did not set forth substantive grounds for relief that would warrant a hearing based on the following

findings of fact and conclusions of law:




1
 The record reflects that the Supreme Court of Ohio subsequently declined to accept jurisdiction over Miller’s appeal on
February 6, 2019. (Doc. No. 14-1, Exh. 27.)
                                                           3
1. Defendant alleges that his defense counsel coerced him into entering a guilty plea
with threats of Defendant's wife/co-defendant testifying against Defendant.

2. On Page 6 of Defendant's Petition to Vacate or Set Aside Judgment of Conviction
or Sentence, Defendant states “Miller knew of the spousal privilege protecting his wife
from being forced to testify against him.”

3. While Defendant's case was pending, prior to Defendant's plea, this Court granted
Defendant the opportunity to communicate with his wife by mail, and permitted
Defendant and his wife to have an “in person” conversation at the courthouse
following a pretrial. On Page 5 of Defendant's Petition to Vacate or Set Aside
Judgment of Conviction or Sentence, Defendant states that during these visits and
through the correspondence, it was made clear that Mrs. Miller was not testifying
against her husband.

4. According to Defendant's affidavit, prior to Defendant's plea, Defendant's attorney
apologized to Defendant “...for saying my wife is testifying. He stated he was wrong.
She is in fact not testifying.”

5. In the courtroom, during the change of plea hearing, before the Court accepted
Defendant's change of plea, the Court and Defendant engaged in the following
colloquy:

   The Court: Thank you. All right. I may have lost track of where I left off. But
   has your attorney answered all of your questions?

   Mr. Miller: Yes, ma'am

   The Court: And are you satisfied that you have been well represented?

   Mr. Miller: Yes, Ma'am

   ***

   The Court: Besides what's contained in this agreement, has anyone made any
   threats, promises or other inducements to you in order to get you to enter into
   this agreement?

   Mr. Miller: No, ma'am.

   ***

   The Court: Okay. Do you have any questions, or do you need more time to talk
   to your attorney at this point?

                                          4
           Mr. Miller: No, ma'am.

        Plea T. pp. 6-7.

        6. Any error committed by Defendant's attorney in stating that Defendant's wife was
        going to testify against Defendant at trial was corrected when Defendant's attorney
        apologized and stated that she was not testifying. This was corrected, by Defendant's
        own account, prior to the change of plea hearing.

        7. There was no coercion at the time Defendant changed his plea.

        8. Defendant's counsel's mistake in informing Defendant that his wife was going to
        testify against him, then apologizing to Defendant and telling him that she was not
        going to testify prior to Defendant's change of plea hearing, does not fall below an
        objective standard of reasonableness as required by Strickland v. Washington, 466
        U.S. 668 (1984).

        9. Further, Defendant readily admits that his wife told him both in person and in
        writing that she was not going to testify against him, and his attorney corrected his
        error and confirmed that Defendant's wife was not going to testify against him prior
        to Defendant changing his plea. Given that Defendant voluntarily changed his plea
        after knowing from all sources that his wife was not going to testify against him, there
        is no evidence that, but for counsel's error “... the result of the proceeding would have
        been different.” Strickland at 694.

        10. Defendant was not coerced into entering a guilty plea based on the threat that his
        wife would testify against him.

        11. Defendant's post-conviction petition does not set forth substantive grounds for
        relief that would warrant a hearing, consistent with R.C. 2953.21(D) and (F).

        12. Defendant's petition for post-trial relief is dismissed.

(Id.)

        On September 13, 2019, Miller appealed the trial court’s decision to the state appellate court.

(Doc. No. 14-1, Exh. 49.) In his appellate brief, he asserted the following sole ground for relief: “The

trial court abused its discretion in dismissing appellant's postconviction relief petition pursuant to




                                                    5
R.C. § 2953.21 without a hearing where there were sufficient operative facts alleged that would

warrant a hearing.” (Doc. No. 14-1, Exh. 50.)

         On March 9, 2020, the state appellate court affirmed, finding as follows:

         {¶9} “In a petition for post-conviction relief, which asserts ineffective assistance of
         counsel, the petitioner bears the initial burden to submit evidentiary documents
         containing sufficient operative facts to demonstrate the lack of competent counsel and
         that the defense was prejudiced by counsel's ineffectiveness.” State v. Jackson, 64
         Ohio St.2d 107 (1980), syllabus. “For purposes of determining whether there are
         substantive grounds for postconviction relief that would warrant a hearing, it is
         generally accepted that affidavits presented in support of the petition should be
         accepted as true.” State v. Pierce, 127 Ohio App.3d 578, 586 (11th Dist.1998). The
         “statute does not expressly mandate a hearing for every post-conviction relief petition
         and, therefore, a hearing is not automatically required.” Jackson, supra, at 110.

         {¶10} Upon review, we cannot conclude the trial court abused its discretion by not
         holding a hearing on Miller's petition. Even accepting the affidavits as true, the
         evidentiary documents submitted by Miller do not contain sufficient operative facts to
         demonstrate ineffective assistance of counsel under the two-pronged test set forth in
         Strickland v. Washington, 466 U.S. 668 (1984). In other words, Miller has not alleged
         sufficient operative facts to demonstrate that he would not have pled guilty but for
         defense counsel's initial incorrect statement and subsequent correction/apology—all
         of which occurred prior to Miller's plea of guilty and all of which was independently
         known to Miller as a result of conversations with his wife.

State v. Miller, 2020 WL 1139030 at * 3 (Ohio App. 11th Dist. March 9, 2020).

         Miller subsequently appealed the state appellate court decision to the Supreme Court of Ohio,

which declined to accept jurisdiction on May 26, 2020. (Doc. No. 14-1, Exhs. 54, 57.)

         B.        Federal Habeas Proceedings

         On September 17, 2020, 2 Miller filed a pro se Petition for Writ of Habeas Corpus in this Court

and asserted the following grounds for relief:



2
  Under the mailbox rule, the filing date for a pro se petition is the date that a petitioner delivers it to prison authorities.
See Houston v. Lack, 487 U.S. 266 (1988). While the Petition herein did not arrive at the Court for filing until September
22, 2020, Miller states that he placed it in the prison mailing system on September 17, 2020. (Doc. No. 1 at 18.) Thus,
the Court will consider the Petition as filed on September 17, 2020.
                                                               6
       I.      Allegation contained in the petition’s motion and affidavit are true, he is
               entitled to have his sentence vacated. A guilty plea, if induced by promises or
               threats which deprive it of the character of a voluntary act, is void, this in
               violation of Mr. Miller’s Fifth and Fourteenth Amendments, United States
               Constitution, Section 16, Article One, Ohio Constitutional rights at due process
               at law and his Sixth Amendments, United States Constitution, Section 10,
               Article One, Ohio Constitutional right to effective assistance of counsel.

       II.     The Geauga County Common Pleas Court failed to advise Mr. Miller of all the
               maximum penalties during the Crim. R. 11 phase of his plea hearing, not
               allowing Mr. Miller to enter into a knowingly, voluntarily, and intelligently
               plea of guilty. This violated Mr. Miller’s Fifth and Fourteenth Amendments,
               United States Constitution, Section 16, Article One, Ohio constitutional right
               at due process of law.

       III.    Miller’s Sixth Amendment, United States Constitution, Section 16, Article
               One, Ohio Constitutional rights to effective assistance of counsel has been
               violated when his trial counsel’s performance fell way below standard, and for
               failing to challenge the State’s case.

(Doc. No. 1) (spelling and punctuation as in original).

       On November 5, 2020, Miller filed a Motion for Leave to Supplement Petition, in which he

sought leave to add the following ground for relief and supporting facts:

       GROUND 4: Geauga County Common Pleas Court violated Miller’s Fifth and
       Fourteenth Amendment, United States Constitution, Section 16, Article One, Ohio
       constitutional right at due process at law when the trial court dismissed Miller’s
       petition for post-conviction relief without an evidential [sic] hearing.

       Supporting Facts: I filed a petition for post-conviction relief with the trial court on
       November 8, 2018, the trial court denied my petition on January 10, 2019. I appealed
       the trial courts denial to the Eleventh Appellate District Court of Appeals under case
       number 19-G-0189. The Eleventh Appellate District Court of Appeals remanded back
       to the trial court in part, to review issues that De hors the record, of trial counsel’s
       constant threats that my wife and co-defendant was testifying against me, Every time
       I brought talks of going to trial, Trial counsel would evade trial talk by threatening me
       with my wife testifying against me, Then he promised me 8 to 10 years in prison if I
       entered a plea of guilty. My trial counsel coerced me into pleading guilty, I showed
       substantial grounds by submitting vailed [sic] documents to support my claim. The
       trial court dismissed my petition for post-conviction relief without an evidential
       hearing, stating I had person knowledge that my wife was not testifying, Trial counsel


                                                  7
       corrected his errors by apologizing for his wrong doing and I had person knowledge
       of spousal privilege law.

(Doc. No. 5.)

       On March 24, 2021, Respondent filed a Return of Writ, in which he argued that Miller’s

proposed Ground Four was not cognizable. (Doc. No. 14 at p. 37-38.) Miller filed a Reply on June

3, 2021. (Doc. No. 17.) Therein, he asserted that Ground Four presented a cognizable claim because

the state trial court’s failure to hold a hearing on his post-conviction petition “created a fundamental

unfairness” that violated his Due Process rights under the Fourteenth Amendment. (Id. at p. 7, 48-

50.)

       On June 16, 2021, the Magistrate Judge issued a Report & Recommendation relating solely

to Miller’s Motion for Leave to Supplement the Petition to assert proposed Ground Four. (Doc. No.

18.) Therein, the Magistrate Judge finds that proposed Ground Four is not cognizable on habeas

review because it “attacks the state court’s handling of his post-conviction relief—a collateral

matter—rather than the underlying state conviction giving rise to his conviction.” (Id. at p. 2.) The

Magistrate Judge, therefore, recommends that Miller’s Motion for Leave to Supplement the Petition

be denied because “[i]f the amendment were permitted, the Court would only be required to dismiss

the ground” on the basis that it is not cognizable. (Id. at p. 3.)

       Miller filed a pro se Objection on July 1, 2021. (Doc. No. 19.)

II.    Standard of Review

        Parties must file any objections to a report & recommendation within fourteen days of

service. Fed. R. Civ. P. 72(b)(2). Failure to object within this time waives a party’s right to appeal

the district court’s judgment. See Thomas v. Arn, 474 U.S. 140, 145 (1985); United States v. Walters,

638 F.2d 947, 949-950 (6th Cir. 1981).

                                                    8
       When a petitioner objects to a magistrate judge’s resolution of a dispositive matter, the district

court reviews those objections de novo. Fed. R. Civ. P. 72(b)(3). Specifically, a district judge:

       must determine de novo any part of the magistrate judge’s disposition that has been
       properly objected to. The district judge may accept, reject, or modify the
       recommended disposition; receive further evidence; or return the matter to the
       magistrate judge with instructions.

Id. “A party who files objections to a magistrate [judge]’s report in order to preserve the right to

appeal must be mindful of the purpose of such objections: to provide the district court ‘with the

opportunity to consider the specific contentions of the parties and to correct any errors immediately.’”

Jones v. Moore, 2006 WL 903199 at * 7 (N.D. Ohio April 7, 2006) (citing Walters, 638 F.2d at 949–

50).

III.   Analysis

       In his Objection, Miller argues that his proposed Ground Four is cognizable because his due

process rights were violated when the state trial court denied his post-conviction petition without a

hearing. (Doc. No. 19 at p. 2.) He asks “why is a State Post Conviction relief a part of exhausting

all of Ohio’s remedies before a prisoner can even present a 28 U.S.C. 2254 [petition] to federal court?

Just to be told it is not proper for Federal review?” (Id. at p. 3.) Miller further argues, at length, that

his trial counsel was ineffective because he failed to challenge the State’s case and “did everything

he could to get me to plead guilty,” including threatening Miller and his wife. (Id. at p. 4.) Miller

asserts that “I am now at the end of any chance of getting justice and this court is going to dismiss,

deny me for not knowing procedures, not knowing federal rules and laws, for not being an educated

lawyer, or for having a long criminal history so I must be lying.” (Id. at pp. 4-5.) Miller asks the

Court to read his arguments carefully and look at his case thoroughly because “it is very clear that I

was screwed over badly by my trial counsel.” (Id. at p. 5.)

                                                    9
       At the outset, the Court notes that Miller appears to believe that the Magistrate Judge’s

recommended denial of Ground Four would conclusively resolve his claims of ineffective assistance

of trial counsel. That is not the case. Rather, the Magistrate Judge’s June 16, 2021 R&R relates only

to Miller’s proposed claim that the state trial court violated his due process rights when it denied his

post-conviction without first conducting a hearing. Miller’s ineffective assistance of trial counsel

claims are set forth in his first and third grounds for relief, which the Magistrate Judge will fully

consider and address when she issues a R&R on the Petition as a whole.

       With regard to Miller’s fourth ground for relief, the Court agrees with the Magistrate Judge

that this claim is not cognizable in habeas review. As discussed above, in this Ground, Miller argues

that his due process rights were violated when the state trial court failed to conduct a hearing before

denying his post-conviction petition. However, it is well-settled in the Sixth Circuit that errors in

post-conviction proceedings, such as the failure to grant evidentiary hearings, are outside the scope

of federal habeas review. See, e.g., Cornwell v. Bradshaw, 559 F.3d 398, 411 (6th Cir. 2009)

(petitioner's claim that the state court improperly denied him an evidentiary hearing not cognizable

in habeas corpus proceedings); Cress v. Palmer, 484 F.3d 844, 853 (6th Cir. 2007); Kirby v. Dutton,

794 F.2d 245, 247 (6th Cir. 1986). As explained in Cress v Palmer, supra:

       We have clearly held that claims challenging state collateral post-conviction
       proceedings “cannot be brought under the federal habeas corpus provision, 28 U.S.C.
       § 2254,” because “‘the essence of habeas corpus is an attack by a person in custody
       upon the legality of that custody, and ... the traditional function of the writ is to secure
       release from illegal custody.’” Kirby, 794 F.2d at 246 (quoting Preiser v. Rodriguez,
       411 U.S. 475, 484, 93 S. Ct. 1827, 36 L.Ed.2d 439 (1973)); see also Pennsylvania v.
       Finley, 481 U.S. 551, 557, 107 S. Ct. 1990, 95 L.Ed.2d 539 (1987) (“States have no
       obligation to provide this avenue of relief, and when they do, the fundamental fairness
       mandated by the Due Process Clause does not require that the State supply a lawyer
       as well.” (citation omitted)). A due process claim related to collateral post-conviction
       proceedings, even if resolved in a petitioner's favor, would not “result [in] ... release
       or a reduction in ... time to be served or in any other way affect his detention because

                                                   10
         we would not be reviewing any matter directly pertaining to his detention.” Kirby, 794
         F.2d at 247. “Though the ultimate goal in” a case alleging post-conviction error “is
         release from confinement, the result of habeas review of the specific issue[ ] ... is not
         in any way related to the confinement.” Id. at 248. Accordingly, we have held
         repeatedly that “the scope of the writ [does not] reach this second tier of complaints
         about deficiencies in state post-conviction proceedings,” noting that “the writ is not
         the proper means” to challenge “collateral matters” as opposed to “the underlying state
         conviction giving rise to the prisoner's incarceration.” Id. at 248, 247; see also Alley
         v. Bell, 307 F.3d 380, 387 (6th Cir.2002) (“error committed during state post-
         conviction proceedings can not [sic ] provide a basis for federal habeas relief” (citing
         Kirby, 794 F.2d at 247)); Greer v. Mitchell, 264 F.3d 663, 681 (6th Cir.2001) (“habeas
         corpus cannot be used to mount challenges to a state's scheme of post-conviction
         relief”).

Cress, 484 F.3d at 853. Relying on the above authority, district courts routinely deny as non-

cognizable habeas claims that challenge a state court’s denial of a hearing on post-conviction review.

See, e.g., Alzubaidy v. Stewart, 2020 WL 3893034 at * 12 (E.D. Mich. July 10, 2020) (“The denial of

an evidentiary hearing by a state court on post-conviction review does not state a claim upon which

habeas relief can be granted.”); Lindsey v. Warden, Chillicothe Correctional Inst., 2020 WL 7769816

at * 28 (S.D. Ohio Dec. 30, 2020) (same); Harris v. Beckstrom, 2013 WL 4039802 at * 17 (E.D. Ky.

Aug. 7, 2013) (same).

         Based on the above, the Court agrees with the Magistrate Judge that Miller’s proposed

Ground Four is non-cognizable because it asserts a due process claim based solely on the state trial

court’s failure to conduct a hearing on his post-conviction petition. Accordingly, the Court finds that

Ground Four fails to state a cognizable claim for habeas relief and is, therefore, subject to dismissal. 3



3
   Here, Miller moved to amend his Petition to assert this Ground. It is well established that Federal Rule of Civil
Procedure 15 applies to a habeas petitioner’s request for leave to amend his petition. See Mayle v. Felix, 545 U.S. 644,
655 (2005). Under that Rule, a party may amend his or her pleadings once as a matter of course within twenty-one days
after serving it or, if the pleading is one to which a responsive pleading is required, twenty-one days after service of a
responsive pleading. Fed. R. Civ. P. 15(a). Otherwise, the party may amend only with the opposing party’s written
consent or by leave of court, which “shall be freely given when justice so requires.” Id. See also Mayle, 545 U.S. at 655.
In this case, Miller filed his Petition on September 17, 2020 and his Motion for Leave to Supplement on November 5,
2020. Respondent subsequently filed his Return of Writ on March 24, 2021. Because Miller’s Motion for Leave was
                                                           11
IV.      Conclusion

         For the foregoing reasons, Petitioner’s Objections (Doc. No. 19) are OVERRULED, the

Magistrate Judge’s Report & Recommendation (Doc. No. 18) is ADOPTED as set forth herein, and

Ground Four of the Petition is DISMISSED.

         IT IS SO ORDERED.



                                                                  s/Pamela A. Barker
                                                                 PAMELA A. BARKER
Date: July 14, 2021                                              U. S. DISTRICT JUDGE




filed prior to the filing of the Return of Writ, he was not, in fact, required under Rule15(a) to seek leave of Court before
amending his Petition. See Baskerville v. Sheldon, 2019 WL 1128542 at * 9 (N.D Ohio March 12, 2019) (“As both of
Baskerville’s Motions to Amend were filed prior to the Return, Rule 15(a) provides that he may amend his Petition
without requiring leave of Court”); O’Neal v. Warden, Ross Correctional Inst., 2011 WL 7025808 at * 1 (S.D. Ohio Dec.
15, 2011) (“Because O'Neal filed his motion to amend within 21 days after service of the responsive pleading, O'Neal
may amend his [petition] without requiring leave of Court.”) As Miller’s Ground Four is clearly non-cognizable,
however, the Court finds that it would not serve the interests of judicial economy to remand this matter back to the
Magistrate Judge for consideration of the merits of Ground Four. Thus, the Court construes the Magistrate Judge’s R&R
as recommending dismissal of this Ground and hereby accepts that recommendation for the reasons set forth above.
                                                            12
